Exhibit 10.3




EXELIXIS, INC.
2017 EQUITY INCENTIVE PLAN
ADOPTED BY THE BOARD OF DIRECTORS: FEBRUARY 23, 2017
AMENDED BY THE COMPENSATION COMMITTEE: MARCH 22, 2017
APPROVED BY THE STOCKHOLDERS: MAY 24, 2017
AMENDED BY THE COMPANY: DECEMBER 18, 2017
AMENDED BY THE COMPENSATION COMMITTEE: MARCH 18, 2020
APPROVED BY THE STOCKHOLDERS: MAY 20, 2020
1.    GENERAL.
(a)    Successor to and Continuation of 2014 Plan. The Plan is intended as the
successor to and continuation of the Exelixis, Inc. 2014 Equity Incentive Plan
(the “2014 Plan”). Following the Effective Date, no additional stock awards may
be granted under the 2014 Plan. Any unallocated shares remaining available for
grant under the 2014 Plan as of 12:01 a.m. Pacific time on the Effective Date
(the “2014 Plan’s Available Reserve”) will cease to be available under the 2014
Plan at such time and will be added to the Share Reserve (as further described
in Section 3(a) below) and be then immediately available for grant and issuance
pursuant to Stock Awards granted under the Plan. In addition, from and after
12:01 a.m. Pacific time on the Effective Date, all outstanding stock awards
granted under the 2014 Plan, the Exelixis, Inc. 2000 Equity Incentive Plan, as
amended and restated (the “2000 Plan”), the Exelixis, Inc. 2000 Non-Employee
Directors’ Stock Option Plan (the “2000 Non-Employee Directors’ Plan”), the
Exelixis, Inc. 2011 Equity Incentive Plan (the “2011 Plan”), and the Exelixis,
Inc. 2016 Inducement Award Plan (the “2016 Inducement Plan”) will remain subject
to the terms of the 2014 Plan, the 2000 Plan, the 2000 Non-Employee Directors’
Plan, the 2011 Plan or the 2016 Inducement Plan, as applicable; provided,
however, that any shares subject to outstanding stock awards granted under the
2014 Plan, the 2000 Plan, the 2000 Non-Employee Directors’ Plan, the 2011 Plan
or the 2016 Inducement Plan that (i) expire or terminate for any reason prior to
exercise or settlement, (ii) are forfeited, cancelled or otherwise returned to
the Company because of the failure to meet a contingency or condition required
for the vesting of such shares, or (iii) other than with respect to outstanding
options and stock appreciation rights granted under the 2014 Plan, the 2000
Plan, the 2000 Nonemployee Directors’ Plan, the 2011 Plan or the 2016 Inducement
Plan with respect to which the exercise or strike price is at least one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
option or stock appreciation right on the date of grant (the “Prior Plans’
Appreciation Awards”), are reacquired or withheld (or not issued) by the Company
to satisfy a tax withholding obligation in connection with a stock award
(collectively, the “Prior Plans’ Returning Shares”) will immediately be added to
the Share Reserve (as further described in Section 3(a) below) as and when such
shares become Prior Plans’ Returning Shares and become available for issuance
pursuant to Awards granted hereunder. All Awards granted on or after 12:01 a.m.
Pacific time on the Effective Date will be subject to the terms of this Plan, as
amended from time to time.
(b)    Eligible Award Recipients. Subject to Section 4, Employees, Directors and
Consultants are eligible to receive Awards.
(c)    Available Awards. The Plan provides for the grant of the following types
of Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii)
Stock Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted Stock
Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.
(d)    Purpose. The Plan, through the granting of Awards, is intended to help
the Company and any Affiliate secure and retain the services of eligible award
recipients, provide incentives for such persons to exert maximum efforts for the
success of the Company and any Affiliate and provide a means by which the
eligible recipients may benefit from increases in value of the Common Stock.
2.    ADMINISTRATION.
(a)    Administration by Board. The Board will administer the Plan. The Board
may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).
(b)    Powers of Board. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:




1.    

--------------------------------------------------------------------------------




(i)    To determine (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.
(ii)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.
(iii)    To settle all controversies regarding the Plan and Awards granted under
it.
(iv)    To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).
(v)    To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under his or her
then-outstanding Award without his or her written consent except as provided in
subsection (viii) below.
(vi)    To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. However, if
required by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, or (E) materially expands the types of
Awards available for issuance under the Plan. Except as otherwise provided in
the Plan (including Section 2(b)(viii)) or an Award Agreement, no amendment of
the Plan will materially impair a Participant’s rights under an outstanding
Award without the Participant’s written consent.
(vii)    To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
incentive stock options or (C) Rule 16b-3.
(viii)    To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and (B)
such Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and (2)
subject to the limitations of applicable law, if any, the Board may amend the
terms of any one or more Awards without the affected Participant’s consent
(A) to maintain the qualified status of the Award as an Incentive Stock Option
under Section 422 of the Code; (B) to change the terms of an Incentive Stock
Option, if such change results in impairment of the Award solely because it
impairs the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (C) to clarify the manner of exemption from, or to
bring the Award into compliance with, Section 409A of the Code; or (D) to comply
with other applicable laws or listing requirements.
(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x)    To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided




2.    

--------------------------------------------------------------------------------




that Board approval will not be necessary for immaterial modifications to the
Plan or any Award Agreement that are required for compliance with the laws of
the relevant foreign jurisdiction).
(c)    Delegation to Committee.
(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
(ii)    Section 162(m) and Rule 16b-3 Compliance. The Committee may consist
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.
(d)    Delegation to an Officer. The Board may delegate to one or more Officers
the authority to do one or both of the following: (i) designate Employees who
are not Officers to be recipients of Options and SARs (and, to the extent
permitted by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Award Agreement most recently approved for use by the
Committee or the Board, unless otherwise provided in the resolutions approving
the delegation of authority. The Board may not delegate authority to an Officer
who is acting solely in the capacity of an Officer (and not also as a Director)
to determine the Fair Market Value pursuant to Section 13(w)(iii) below.
(e)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f)    Repricing; Cancellation and Re-Grant of Awards. Neither the Board nor any
Committee will have the authority to (i) reduce the exercise, purchase or strike
price of any outstanding Option or SAR under the Plan, or (ii) cancel any
outstanding Option or SAR that has an exercise price or strike price greater
than the then-current Fair Market Value of the Common Stock in exchange for cash
or other Awards under the Plan, unless the stockholders of the Company have
approved such an action within 12 months prior to such an event.
(g)    Minimum Vesting Requirements. No Award may vest until at least twelve
(12) months following the date of grant of the Award; provided, however, that
shares of Common Stock up to five percent (5%) of the Share Reserve (as defined
in Section 3(a)) may be issued pursuant to Awards which do not meet such vesting
requirement.
(h)    Dividends and Dividend Equivalents. Dividends or dividend equivalents may
be paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award, as determined by the Board and contained in the applicable
Award Agreement; provided, however, that (i) no dividends or dividend
equivalents may be paid with respect to any such shares before the date such
shares have vested under the terms of such Award Agreement, (ii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be subject to all of the terms and conditions applicable to such shares under
the terms of such Award Agreement (including, but not limited to, any vesting
conditions), and (iii) any dividends or dividend equivalents that are credited
with respect to any such shares will be forfeited to the Company on the date, if
any, such shares are forfeited to or repurchased by the Company due to a failure
to meet any vesting conditions under the terms of such Award Agreement.
3.    SHARES SUBJECT TO THE PLAN.
(a)    Share Reserve.




3.    

--------------------------------------------------------------------------------




(i)    Subject to Sections 3(b)(i) and 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date will not exceed (A)
45,453,064 shares (which number is the sum of (i) the number of shares (453,064)
subject to the 2014 Plan’s Available Reserve, (ii) an additional 24,000,000
shares that were approved at the annual meeting of stockholders of the Company
held in 2017, and (iii) an additional 21,000,000 shares that were approved at
the annual meeting of stockholders of the Company held in 2020), plus (B) the
Prior Plans’ Returning Shares, if any, which become available for issuance under
this Plan from time to time (such aggregate number of shares described in (A)
and (B) above, the “Share Reserve”).
(ii)    For clarity, the Share Reserve in this Section 3(a) is a limitation on
the number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by Nasdaq Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.
(iii)    Subject to Section 3(b), the number of shares of Common Stock available
for issuance under the Plan will be reduced by: (A) one share for each share of
Common Stock issued pursuant to an Option or SAR with respect to which the
exercise or strike price is at least 100% of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date of grant; and (B) 1.5 shares for
each share of Common Stock issued pursuant to a Full Value Award.
(b)    Reversion of Shares to the Share Reserve.
(i)    Shares Available For Subsequent Issuance. If (A) any shares of Common
Stock subject to a Stock Award are not issued because such Stock Award or any
portion thereof expires or otherwise terminates without all of the shares
covered by such Stock Award having been issued or is settled in cash (i.e., the
Participant receives cash rather than stock), (B) any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required for
the vesting of such shares, or (C) with respect to a Full Value Award, any
shares of Common Stock are reacquired or withheld (or not issued) by the Company
to satisfy a tax withholding obligation in connection with such Full Value
Award, such shares will again become available for issuance under the Plan
(collectively, the “2017 Plan Returning Shares”). For each (1) 2017 Plan
Returning Share subject to a Full Value Award or (2) Prior Plans’ Returning
Share subject to a stock award other than a Prior Plans’ Appreciation Award, the
number of shares of Common Stock available for issuance under the Plan will
increase by 1.5 shares.
(ii)    Shares Not Available For Subsequent Issuance. Any shares of Common Stock
reacquired or withheld (or not issued) by the Company to satisfy the exercise or
purchase price of a Stock Award or a Prior Plans’ Award will no longer be
available for issuance under the Plan, including any shares subject to a Stock
Award or a Prior Plans’ Award that are not delivered to a Participant because
such Stock Award or Prior Plans’ Award is exercised through a reduction of
shares subject to such Stock Award or Prior Plans’ Award (i.e., “net
exercised”). In addition, any shares reacquired or withheld (or not issued) by
the Company to satisfy a tax withholding obligation in connection with an Option
or Stock Appreciation Right or a Prior Plans’ Appreciation Award, or any shares
repurchased by the Company on the open market with the proceeds of the exercise
or strike price of an Option or Stock Appreciation Right or a Prior Plans’
Appreciation Award will no longer be available for issuance under the Plan. In
the event that a Stock Appreciation Right or a Prior Plans’ Award that is a
stock appreciation right is settled in shares of Common Stock, the gross number
of shares of Common Stock subject to such award will no longer be available for
issuance under the Plan.
(c)    Incentive Stock Option Limit. Subject to the Share Reserve and Section
9(a) relating to Capitalization Adjustments, the aggregate maximum number of
shares of Common Stock that may be issued pursuant to the exercise of Incentive
Stock Options will be 50,000,000 shares of Common Stock.
(d)    Individual Award Limitations. Subject to the Share Reserve and Section
9(a) relating to Capitalization Adjustments:
(i)    A maximum of 5,000,000 shares of Common Stock subject to Options, SARs
and Other Stock Awards whose value is determined by reference to an increase
over an exercise or strike price of at least 100% of the Fair Market Value on
the date any such Stock Award is granted may be granted to any one Participant
during any one calendar year.




4.    

--------------------------------------------------------------------------------




(ii)    A maximum of 5,000,000 shares of Common Stock subject to Performance
Stock Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).
(iii)    A maximum of $10,000,000 subject to Performance Cash Awards may be
granted to any one Participant during any one calendar year.
(e)    Limitation on Grants to Non-Employee Directors. The (i) maximum number of
shares of Common Stock subject to Stock Awards granted under the Plan or
otherwise during any one calendar year (beginning with the 2017 calendar year)
to any Non-Employee Director, taken together with the (ii) cash fees paid by the
Company to such Non-Employee Director during such calendar year, and in both
cases for service on the Board, will not exceed $750,000 in total value
(calculating the value of any such Stock Awards based on the grant date fair
value of such Stock Awards for financial reporting purposes), or, with respect
to the calendar year in which a Non-Employee Director is first appointed or
elected to the Board, $1,500,000.
(f)    Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.    ELIGIBILITY.
(a)    Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code (for
example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction) or (ii) the Company, in consultation
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from or alternatively comply with the requirements of Section 409A of the
Code.
(b)    Ten Percent Stockholders. A Ten Percent Stockholder will not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.
5.    PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.
Each Option or Stock Appreciation Right Agreement will be in such form and will
contain such terms and conditions as the Board deems appropriate. All Options
will be separately designated Incentive Stock Options or Nonstatutory Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. If an Option is not specifically designated
as an Incentive Stock Option, or if an Option is designated as an Incentive
Stock Option but some portion or all of the Option fails to qualify as an
Incentive Stock Option under the applicable rules, then the Option (or portion
thereof) will be a Nonstatutory Stock Option. The provisions of separate Option
or Stock Appreciation Right Agreements need not be identical; provided, however,
that each Award Agreement will conform to (through incorporation of provisions
hereof by reference in the applicable Award Agreement or otherwise) the
substance of each of the following provisions:
(a)    Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of seven
years from the date of its grant or such shorter period specified in the Award
Agreement.
(b)    Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award on the date
the Award is granted if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Transaction and in a manner consistent with the provisions of Section 409A of
the Code and, if applicable, Section 424(a) of the Code. Each SAR will be
denominated in shares of Common Stock equivalents.




5.    

--------------------------------------------------------------------------------




(c)    Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:
(i)    by cash, check, bank draft or money order payable to the Company;
(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;
(iv)    if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,” (B)
shares are delivered to the Participant as a result of such exercise, and (C)
shares are withheld to satisfy tax withholding obligations; or
(v)    in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Award Agreement.
(d)    Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of shares of Common Stock equal to the number
of Common Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (B) the aggregate strike price of the number of Common Stock equivalents
with respect to which the Participant is exercising the SAR on such date. The
appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.
(e)    Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of such a determination by the Board
to the contrary, the restrictions set forth in this Section 5(e) on the
transferability of Options and SARs will apply. Notwithstanding the foregoing or
anything in the Plan or an Award Agreement to the contrary, no Option or SAR may
be transferred to any financial institution without prior stockholder approval.
(i)    Restrictions on Transfer. An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (and pursuant to
Sections 5(e)(ii) and 5(e)(iii) below) and will be exercisable during the
lifetime of the Participant only by the Participant. Subject to the foregoing
paragraph, the Board may permit transfer of the Option or SAR in a manner that
is not prohibited by applicable tax and securities laws. Except as explicitly
provided in the Plan, neither an Option nor a SAR may be transferred for
consideration.
(ii)    Domestic Relations Orders. Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.
(iii)    Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and




6.    

--------------------------------------------------------------------------------




receive the Common Stock or other consideration resulting from such exercise. In
the absence of such a designation, upon the death of the Participant, the
executor or administrator of the Participant’s estate will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.
(f)    Vesting Generally. The total number of shares of Common Stock subject to
an Option or SAR may vest and become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to Section 2(g) and
any Option or SAR provisions governing the minimum number of shares of Common
Stock as to which an Option or SAR may be exercised.
(g)    Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other written agreement between the Participant
and the Company or an Affiliate, if a Participant’s Continuous Service
terminates (other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date three months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Award Agreement. If, after such termination of Continuous
Service, the Participant does not exercise his or her Option or SAR (as
applicable) within the applicable time frame, the Option or SAR (as applicable)
will terminate.
(h)    Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement or other written agreement between the Participant
and the Company or an Affiliate, if the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause
and other than upon the Participant’s death or Disability) would be prohibited
at any time solely because the issuance of shares of Common Stock would violate
the registration requirements under the Securities Act, then the Option or SAR
will terminate on the earlier of (i) the expiration of a total period of time
(that need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement or other written agreement
between the Participant and the Company or an Affiliate, if the sale of any
Common Stock received upon exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR will
terminate on the earlier of (i) the expiration of a period of time (that need
not be consecutive) equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Award Agreement.
(i)    Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other written agreement between the Participant and the
Company or an Affiliate, if a Participant’s Continuous Service terminates as a
result of the Participant’s Disability, the Participant may exercise his or her
Option or SAR (to the extent that the Participant was entitled to exercise such
Option or SAR as of the date of termination of Continuous Service), but only
within such period of time ending on the earlier of (i) the date 12 months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after such
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR (as applicable) within the applicable time frame, the Option or
SAR (as applicable) will terminate.
(j)    Death of Participant. Except as otherwise provided in the applicable
Award Agreement or other written agreement between the Participant and the
Company or an Affiliate, if (i) a Participant’s Continuous Service terminates as
a result of the Participant’s death, or (ii) the Participant dies within the
period (if any) specified in the Award Agreement for exercisability after the
termination of the Participant’s Continuous Service (for a reason other than
death), then the Participant’s Option or SAR may be exercised (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of death) by the Participant’s estate, by a person who acquired the right to
exercise the Option or SAR by bequest or inheritance or by a person designated
to exercise the Option or SAR upon the Participant’s death, but only within such
period of time ending on the earlier of (i) the date 18 months following the
date of death (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of such Option or SAR as set
forth in the Award Agreement. If, after the




7.    

--------------------------------------------------------------------------------




Participant’s death, the Option or SAR (as applicable) is not exercised within
the applicable time frame, the Option or SAR (as applicable) will terminate.
(k)    Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Participant and the Company or an Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the Participant’s Option or SAR will terminate
immediately upon such termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.
(l)    Non-Exempt Employees. If an Option or SAR is granted to an Employee who
is a non-exempt employee for purposes of the Fair Labor Standards Act of 1938,
as amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Award may vest prior to such date). Consistent with the
provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
employee dies or suffers a Disability, (ii) upon a Transaction in which such
Option or SAR is not assumed, continued, or substituted, (iii) upon a Change in
Control, or (iv) upon the Participant’s retirement (as such term may be defined
in the Participant’s Award Agreement, in another written agreement between the
Participant and the Company or an Affiliate, or, if no such definition, in
accordance with the Company’s or Affiliate’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six months following the date of grant. The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.
6.    PROVISIONS OF AWARDS OTHER THAN OPTIONS AND SARS.
(a)    Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
(ii)    Vesting. Subject to Section 2(g), shares of Common Stock awarded under
the Restricted Stock Award Agreement may be subject to forfeiture to the Company
in accordance with a vesting schedule to be determined by the Board.
(iii)    Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of such termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.
(iv)    Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement. Notwithstanding the foregoing or
anything in the Plan or a Restricted Stock Award Agreement to the contrary, no
Restricted Stock Award may be transferred to any financial institution without
prior stockholder approval.
(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock Unit Award




8.    

--------------------------------------------------------------------------------




Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:
(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii)    Vesting. Subject to Section 2(g), at the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.
(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement or other
written agreement between the Participant and the Company or an Affiliate, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.
(c)    Performance Awards.
(i)    Performance Stock Awards. A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in Section
3(d)(ii)) that is payable (including that may be granted, vest or be exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. Subject to
Section 2(g), the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, if not required for compliance with Section 162(m) of the
Code, the Board or the Committee), in its sole discretion. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that cash may be used in payment of Performance Stock Awards.
(ii)    Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii)) that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. Subject to
Section 2(g), the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, if not required for compliance with Section 162(m) of the
Code, the Board or the Committee), in its sole discretion. The Board may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board may specify, to be
paid in whole or in part in cash or other property.
(iii)    Committee and Board Discretion. The Committee (or, if not required for
compliance with Section 162(m) of the Code, the Board or the Committee) retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon the attainment of any Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for a Performance Period.
(iv)    Section 162(m) Compliance. Unless otherwise permitted in compliance with
Section 162(m) of the Code with respect to an Award intended to qualify as
“performance-based compensation” thereunder, the Committee will establish the
Performance Goals applicable to, and the formula for calculating the amount
payable under, the Award no later




9.    

--------------------------------------------------------------------------------




than the earlier of (A) the date 90 days after the commencement of the
applicable Performance Period, and (B) the date on which 25% of the Performance
Period has elapsed, and in any event at a time when the achievement of the
applicable Performance Goals remains substantially uncertain. Prior to the
payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will certify the extent to which any Performance Goals and any other material
terms under such Award have been satisfied (other than in cases where the
Performance Goals relate solely to the increase in the value of the Common
Stock). Notwithstanding satisfaction or any completion of any Performance Goals,
shares subject to Options, cash or other benefits granted, issued, retainable
and/or vested under an Award on account of satisfaction of such Performance
Goals may be reduced by the Committee on the basis of any further considerations
as the Committee, in its sole discretion, will determine.
(v)    Section 162(m) Transition Relief. Notwithstanding anything in the Plan to
the contrary, any provision in the Plan that refers to “performance-based
compensation” under Section 162(m) of the Code will only apply to any Award that
is intended to qualify, and is eligible to qualify, as “performance-based
compensation” under Section 162(m) of the Code pursuant to the transition relief
provided by the Tax Cuts and Jobs Act (the “TCJA”) for remuneration provided
pursuant to a written binding contract which was in effect on November 2, 2017
and which was not modified in any material respect on or after such date, as
determined by the Board, in its sole discretion, in accordance with the TCJA and
any applicable guidance, rulings or regulations issued by the U.S. Department of
the Treasury, the Internal Revenue Service or any other governmental authority.
(d)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock may be granted either
alone or in addition to Stock Awards granted under Section 5 and this Section 6.
Subject to the provisions of the Plan (including, but not limited to, Sections
2(g) and 2(h)), the Board will have sole and complete authority to determine the
persons to whom and the time or times at which such Other Stock Awards will be
granted, the number of shares of Common Stock (or the cash equivalent thereof)
to be granted pursuant to such Other Stock Awards and all other terms and
conditions of such Other Stock Awards.
7.    COVENANTS OF THE COMPANY.
(a)    Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b)    Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
an Award or the subsequent issuance of cash or Common Stock pursuant to the
Award if such grant or issuance would be in violation of any applicable
securities law.
(c)    No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.
8.    MISCELLANEOUS.
(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock issued pursuant to Stock Awards will constitute general
funds of the Company.
(b)    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes)




10.    

--------------------------------------------------------------------------------




documenting the corporate action constituting the grant contain terms (e.g.,
exercise price, vesting schedule or number of shares) that are inconsistent with
those in the Award Agreement or related grant documents as a result of a
clerical error in the papering of the Award Agreement or related grant
documents, the corporate records will control and the Participant will have no
legally binding right to the incorrect terms in the Award Agreement or related
grant documents.
(c)    Stockholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to an Award unless and until (i) such Participant has satisfied
all requirements for exercise of, or the issuance of shares of Common Stock
under, the Award pursuant to its terms, and (ii) the issuance of the Common
Stock subject to such Award has been entered into the books and records of the
Company.
(d)    No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
(e)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee) after the date of grant of any Award
to the Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.
(f)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).
(g)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
(h)    Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state,
local or foreign tax withholding obligation relating to an Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award, provided that notwithstanding anything to the
contrary in the terms of an Award Agreement, the Company will have the
discretion to determine the basis upon which the number of shares to be withheld
will be calculated; provided, however, that no shares of Common Stock are
withheld with a value exceeding the maximum amount of tax that may be required
to be




11.    

--------------------------------------------------------------------------------




withheld by law (or such other amount as may be permitted while still avoiding
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.
(i)    Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j)    Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company or an Affiliate. The
Board is authorized to make deferrals of Awards and determine when, and in what
annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.
(k)    Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code. To the extent
that the Board determines that any Award granted hereunder is not exempt from
and is therefore subject to Section 409A of the Code, the Award Agreement
evidencing such Award will incorporate the terms and conditions necessary to
avoid the consequences specified in Section 409A(a)(1) of the Code, and, to the
extent applicable, the Plan and Award Agreements will be interpreted in
accordance with the requirements of Section 409A of the Code. Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded and a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
will be made upon a “separation from service” before a date that is six months
following the date of such Participant’s “separation from service” (as defined
in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death, unless such
distribution or payment may be made in a manner that complies with Section 409A
of the Code.
(l)    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law, and any other clawback policy that the Company adopts. In
addition, the Board may impose such other clawback, recovery or recoupment
provisions in an Award Agreement as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired shares of Common Stock or other cash or property upon the
occurrence of Cause. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company or an Affiliate.
9.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.
(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d), and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board will
make such adjustments, and its determination will be final, binding and
conclusive.
(b)    Dissolution or Liquidation. Except as otherwise provided in the Stock
Award Agreement or any other written agreement between the Company or any
Affiliate and the Participant, in the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to the Company’s repurchase rights or subject to a




12.    

--------------------------------------------------------------------------------




forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service.
(c)    Transaction. The provisions of this Section 9(c) will apply to Stock
Awards in the event of a Transaction unless otherwise provided in the instrument
evidencing the Stock Award or any other written arrangement between the Company
or any Affiliate and the Participant or in any director compensation policy of
the Company.
(i)    Stock Awards May Be Assumed. In the event of a Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Transaction. A surviving
corporation or acquiring corporation (or its parent) may choose to assume or
continue only a portion of a Stock Award or substitute a similar stock award for
only a portion of a Stock Award, or may choose to assume or continue, or
substitute similar stock awards for, the Stock Awards held by some, but not all
Participants. The terms of any assumption, continuation or substitution will be
set by the Board.
(ii)    Stock Awards Held by Current Participants. In the event of a Transaction
in which the surviving corporation or acquiring corporation (or its parent
company) does not assume or continue such outstanding Stock Awards or substitute
similar stock awards for such outstanding Stock Awards, then with respect to
Stock Awards that have not been assumed, continued or substituted and that are
held by Participants whose Continuous Service has not terminated prior to the
effective time of the Transaction (referred to as the “Current Participants”),
the vesting of such Stock Awards (and, with respect to Options and Stock
Appreciation Rights, the time when such Stock Awards may be exercised) will be
accelerated in full (and with respect to any such Stock Awards that are subject
to performance-based vesting conditions or requirements, vesting will be deemed
to be satisfied at the target level of performance) to a date prior to the
effective time of such Transaction (contingent upon the effectiveness of the
Transaction) as the Board will determine (or, if the Board does not determine
such a date, to the date that is five days prior to the effective time of the
Transaction), and such Stock Awards will terminate if not exercised (if
applicable) at or prior to the effective time of the Transaction, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will lapse (contingent upon the effectiveness of the Transaction).
(iii)    Stock Awards Held by Current Participants in Certain Control
Acquisitions. In the event of a Control Acquisition that was not approved by the
Board prior to the consummation of such transaction, then with respect to Stock
Awards that are held by Current Participants, the vesting of such Stock Awards
(and, with respect to Options and Stock Appreciation Rights, the time when such
Stock Awards may be exercised) will be accelerated in full (and with respect to
any such Stock Awards that are subject to performance-based vesting conditions
or requirements, vesting will be deemed to be satisfied at the target level of
performance) to a date prior to the effective time of such Control Acquisition
(contingent upon the effectiveness of the Control Acquisition) as the Board will
determine (or, if the Board does not determine such a date, to the date that is
five days prior to the effective time of the Control Acquisition) and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will lapse (contingent upon the effectiveness of the Control
Acquisition).
(iv)    Stock Awards Held by Persons other than Current Participants. In the
event of a Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards will terminate if not exercised (if applicable) prior to the
effective time of the Transaction; provided, however, that any reacquisition or
repurchase rights held by the Company with respect to such Stock Awards will not
terminate and may continue to be exercised notwithstanding the Transaction.
(v)    Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Transaction, the Board may provide that the holder of
such Stock Award may not exercise such Stock Award but instead will receive a
payment, in such form as may be determined by the Board, equal in value to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise. For clarity, this payment may be zero if the
value of the property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders




13.    

--------------------------------------------------------------------------------




of the Company’s Common Stock in connection with the Transaction is delayed as a
result of escrows, earn outs, holdbacks or any other contingencies.
(d)    Change in Control. The provisions of this Section 9(d) will apply to
Stock Awards in the event of a Change in Control unless otherwise provided in
the instrument evidencing the Stock Award or any other written arrangement
between the Company or any Affiliate and the Participant or in any director
compensation policy of the Company.
(i)    If a Change in Control occurs and within one month before, as of, or
within thirteen months after, the effective time of such Change in Control a
Participant’s Continuous Service terminates due to an involuntary termination
(not including death or Disability) without Cause or due to a voluntary
termination with Good Reason, then the vesting of such Stock Awards (and, with
respect to Options and Stock Appreciation Rights, the time when such Stock
Awards may be exercised) will be accelerated in accordance with the vesting
schedule applicable to such Stock Awards as if (A) with respect to any such
Stock Awards that are subject to vesting conditions or requirements based solely
on such Participant’s Continuous Service, such Participant’s Continuous Service
had continued for twelve months following the date of termination of Continuous
Service, and (B) with respect to any such Stock Awards that are subject to
performance-based vesting conditions or requirements, vesting has been satisfied
at the target level of performance. Such vesting acceleration will occur on the
date of termination of such Participant’s Continuous Service, or if later, the
effective date of the Change in Control (if the Participant’s termination of
Continuous Service occurs prior to the Change in Control).
(ii)    If any payment or benefit a Participant will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment (a “Payment”) will be equal to the
Reduced Amount. The “Reduced Amount” will be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Participant’s receipt,
on an after-tax basis, of the greater economic benefit notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in a Payment is required pursuant to the preceding sentence and the Reduced
Amount is determined pursuant to clause (x) of the preceding sentence, the
reduction will occur in the manner (the “Reduction Method”) that results in the
greatest economic benefit for the Participant. If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding any provision of the foregoing paragraph to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, will be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows: (A) as a first priority, the modification will
preserve to the greatest extent possible, the greatest economic benefit for the
Participant as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), will be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code will be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.
If a Participant receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 9(d)(ii) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, the Participant agrees to promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of the first paragraph of this Section 9(d)(ii)) so that no portion of the
remaining Payment is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount was determined pursuant to clause (y) of the first paragraph
of this Section 9(d)(ii), the Participant will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.
Unless the Participant and the Company agree on an alternative accounting firm
or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control will perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company will appoint a
nationally recognized accounting




14.    

--------------------------------------------------------------------------------




or law firm to make the determinations required hereunder. The Company will bear
all expenses with respect to the determinations by such accounting or law firm
required to be made hereunder.
The Company will use commercially reasonable efforts to cause the accounting or
law firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to the
Participant and the Company within 15 calendar days after the date on which the
Participant’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by the Participant or the Company) or such other time as
requested by the Participant or the Company.
10.    TERMINATION OR SUSPENSION OF THE PLAN.
(a)    Termination or Suspension. The Board may suspend or terminate the Plan at
any time. No Incentive Stock Option will be granted after the tenth anniversary
of the earlier of (i) the date the Plan is adopted by the Board, or (ii) the
date the Plan is approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
(b)    No Impairment of Rights. Suspension or termination of the Plan will not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant or as
otherwise permitted in the Plan.
11.    EFFECTIVE DATE OF PLAN.
This Plan will become effective on the Effective Date.
12.    CHOICE OF LAW.
The laws of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.    DEFINITIONS. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:
(a)     “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
(b)    “Award” means a Stock Award or a Performance Cash Award.
(c)    “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(f)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company or an Affiliate defining such
term and, in the absence of such agreement, such term will mean, with respect to
a Participant, the occurrence of any of the following events: (i) such
Participant’s conviction of, or plea of no contest with respect to, any crime
involving fraud, dishonesty or moral turpitude; (ii) such Participant’s
attempted commission of or participation in a fraud or act of dishonesty against
the Company or an Affiliate that results in (or might have reasonably resulted
in) material harm to the business of the Company or an Affiliate; (iii) such
Participant’s intentional, material violation of any




15.    

--------------------------------------------------------------------------------




contract or agreement between the Participant and the Company or an Affiliate,
or any statutory duty the Participant owes to the Company or an Affiliate; or
(iv) such Participant’s conduct that constitutes gross misconduct,
insubordination, incompetence or habitual neglect of duties and that results in
(or might have reasonably resulted in) material harm to the business of the
Company or an Affiliate. The determination that a termination of a Participant’s
Continuous Service is for Cause will not be made unless and until there will
have been delivered to such Participant a copy of a resolution duly adopted by
the affirmative vote of at least a majority of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice to such
Participant and an opportunity for such Participant, together with such
Participant’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, such Participant was guilty of the conduct
constituting “Cause” and specifying the particulars. Any determination by the
Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
will have no effect upon any determination of the rights or obligations of the
Company or an Affiliate or such Participant for any other purpose.
(g)    “Change in Control” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)    a sale, lease or other disposition of all or substantially all of the
assets of the Company;
(ii)    an acquisition by any Exchange Act Person of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
50% of the combined voting power entitled to vote in the election of Directors
other than by virtue of a merger, consolidation or similar transaction;
(iii)    a merger, consolidation or similar transaction in which the Company is
not the surviving corporation; or
(iv)    a reverse merger, consolidation or similar transaction in which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.
Notwithstanding the foregoing definition or any other provision of this Plan,
the term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(i)    “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(j)    “Common Stock” means the common stock of the Company.
(k)    “Company” means Exelixis, Inc., a Delaware corporation.
(l)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(m)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example,




16.    

--------------------------------------------------------------------------------




a change in status from an Employee of the Company to a Consultant of an
Affiliate or to a Director will not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s or
Affiliate’s leave of absence policy, in the written terms of any leave of
absence agreement or policy applicable to the Participant, or as otherwise
required by law.
(n)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
(i)    a sale, lease or other disposition of all or substantially all of the
assets of the Company;
(ii)    an acquisition by any Exchange Act Person of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
50% of the combined voting power entitled to vote in the election of Directors
(a “Control Acquisition”);
(iii)    a merger, consolidation or similar transaction in which the Company is
not the surviving corporation; or
(iv)    a reverse merger, consolidation or similar transaction in which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.
Notwithstanding the foregoing definition or any other provision of this Plan,
the terms Corporate Transaction and Control Acquisition will not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.
(o)    “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.
(p)    “Director” means a member of the Board.
(q)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(r)    “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2017,
provided this Plan is approved by the Company’s stockholders at such meeting.
(s)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.
(t)    “Entity” means a corporation, partnership, limited liability company or
other entity.
(u)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(v)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person,




17.    

--------------------------------------------------------------------------------




Entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act) that, as of the Effective Date, is the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities.
(w)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.
(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
(x)    “Full Value Award” means a Stock Award that is not an Option or SAR with
respect to which the exercise or strike price is at least 100% of the Fair
Market Value of the Common Stock subject to the Option or SAR on the date of
grant.
(y)    “Good Reason” means that one or more of the following are undertaken by
the Company or an Affiliate without the Participant’s express written consent:
(i)    reduction of such Participant’s rate of compensation as in effect
immediately prior to a Change in Control by greater than 10%, except to the
extent the compensation of other similarly situated persons are accordingly
reduced;
(ii)    failure to provide a package of welfare benefit plans that, taken as a
whole, provide substantially similar benefits to those in which such Participant
is entitled to participate immediately prior to a Change in Control (except that
such Participant’s contributions may be raised to the extent of any cost
increases imposed by third parties) or any action by the Company or an Affiliate
that would adversely affect such Participant’s participation or reduce such
Participant’s benefits under any of such plans;
(iii)    a change in such Participant’s responsibilities, authority, titles or
offices resulting in diminution of position, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith that is
remedied by the Company or an Affiliate promptly after notice thereof is given
by such person;
(iv)    a request that such Participant relocate to a worksite that is more than
50 miles from such Participant’s prior worksite, unless such person accepts such
relocation opportunity;
(v)    a material reduction in duties;
(vi)    a failure or refusal of any successor company to assume the obligations
of the Company or an Affiliate under an agreement with such Participant; or
(vii)    a material breach by the Company or an Affiliate of any of the material
provisions of an agreement with such Participant.
Notwithstanding the foregoing, a Participant will have “Good Reason” for his or
her resignation only if: (a) such Participant notifies the Company in writing,
within 30 days after the occurrence of one of the foregoing event(s), specifying
the event(s) constituting Good Reason and that he or she intends to terminate
his or her employment no earlier than 30 days after providing such notice;
(b) the Company does not cure such condition within 30 days following its
receipt of such notice or states unequivocally in writing that it does not
intend to attempt to cure such condition; and (c) the Participant resigns from
employment within 30 days following the end of the period within which the
Company was entitled to remedy the condition constituting Good Reason but failed
to do so.




18.    

--------------------------------------------------------------------------------




(z)     “Incentive Stock Option” means an option granted pursuant to Section 5
that is intended to be, and that qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.
(aa)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(bb)    “Nonstatutory Stock Option” means any option granted pursuant to Section
5 that does not qualify as an Incentive Stock Option.
(cc)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(dd)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.
(ee)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.
(ff)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(gg)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).
(hh)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.
(ii)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(jj)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(kk)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
(ll)    “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(mm)    “Performance Criteria” means the one or more criteria that the Committee
(or, if not required for compliance with Section 162(m) of the Code, the Board
or the Committee) will select for purposes of establishing the Performance Goals
for a Performance Period. The Performance Criteria that will be used to
establish such Performance Goals may be based on any one of, or combination of,
the following as determined by the Committee (or Board, if applicable): (1)
earnings (including earnings per share and net earnings); (2) earnings before
interest, taxes and depreciation; (3) earnings before interest, taxes,




19.    

--------------------------------------------------------------------------------




depreciation and amortization; (4) total stockholder return; (5) return on
equity or average stockholder’s equity; (6) return on assets, investment, or
capital employed; (7) stock price; (8) margin (including gross margin); (9)
income (before or after taxes); (10) operating income; (11) operating income
after taxes; (12) pre-tax profit; (13) operating cash flow; (14) sales or
revenue targets; (15) increases in revenue or product revenue; (16) expenses and
cost reduction goals; (17) improvement in or attainment of working capital
levels; (18) economic value added (or an equivalent metric); (19) market share;
(20) cash flow; (21) cash flow per share; (22) share price performance; (23)
debt reduction; (24) implementation or completion of projects or processes; (25)
customer satisfaction; (26) stockholders’ equity; (27) capital expenditures;
(28) debt levels; (29) operating profit or net operating profit; (30) workforce
diversity; (31) growth of net income or operating income; (32) billings; and
(33) to the extent that an Award is not intended to comply with Section 162(m)
of the Code, other measures of performance selected by the Committee or Board.
(nn)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee (or, if not required for compliance with
Section 162(m) of the Code, the Board or the Committee) for the Performance
Period based upon the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. Unless specified otherwise by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board or the
Committee) (i) in the Award Agreement at the time the Award is granted or (ii)
in such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Committee (or Board, if applicable) will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals; (3)
to exclude the effects of changes to generally accepted accounting principles;
(4) to exclude the effects of any statutory adjustments to corporate tax rates;
and (5) to exclude the effects of any items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles.
(oo)    “Performance Period” means the period of time selected by the Committee
(or, if not required for compliance with Section 162(m) of the Code, the Board
or the Committee) over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Stock Award or a Performance Cash Award. Performance
Periods may be of varying and overlapping duration, at the sole discretion of
the Committee (or Board, if applicable).
(pp)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
(qq)    “Plan” means this Exelixis, Inc. 2017 Equity Incentive Plan.
(rr)    “Prior Plans’ Award” means any stock award granted under the 2014 Plan,
the 2000 Plan, the 2000 Non-Employee Directors’ Plan, the 2011 Plan or the 2016
Inducement Plan, in each case that was outstanding as of the Effective Date.
(ss)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).
(tt)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
(uu)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(vv)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.
(ww)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.




20.    

--------------------------------------------------------------------------------




(xx)    “Rule 405” means Rule 405 promulgated under the Securities Act.
(yy)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(zz)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(aaa)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.
(bbb)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.
(ccc)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement will be subject to the terms and conditions of the
Plan.
(ddd)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
(eee)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.
(fff)    “Transaction” means a Corporate Transaction or a Change in Control.




21.    